Case 2:19-bk-13181-RK               Doc 26 Filed 07/08/19 Entered 07/08/19 17:02:21               Desc
                                    Main Document     Page 1 of 11


 1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@dgdk.com
 2 SONIA SINGH (State Bar No. 311080)
   ssingh@dgdk.com
 3 DAMNING,GILL, DIAMOND & KOLLITZ, LLP
   1900 Avenue of the Stars, 11th Floor
 4 Los Angeles, California 90067-4402
   Telephone:(310)277-0077
 5 Facsimile:(310)277-5735

 6 Attorneys for Brad D. Krasnoff,
   Chapter 7 Trustee
 7

 8
                                    UNITED STATES BANKRUPTCY COURT
 9
                                     CENTRAL DISTRICT OF CALIFORNIA
10
                                           [ Ci7.Y~~ClL~1-II-~!L.~1]-~~/~.y (~7►1
11
     In re                                                       Case No. 2:19-bk-13181-RK
12
     ~ SERAP~O VENEGAS,                                          Chapter 7
13
                          Debtor.                             TRUSTEE'S NOTICE OF MOTION AND
14                                                            MOTION FOR ORDER:
                                                              (1) AUTHORIZING TRUSTEE TO
15                                                            PREPARE LIST OF CREDITORS,
                                                              SCHEDULES AND STATEMENT OF
16                                                            FINANCIAL AFFAIRS; AND
                                                              (2) EXTENDING TIME TO FILE
17                                                            COMPLAINT OBJECTING TO
                                                              DEBTOR'S DISCHARGE;
18                                                            MEMORANDUM OF POINTS AND
                                                              AUTHORITIES, DECLARATION OF
19                                                            BRAD D. KRASNOFF AND REQUEST
                                                              FOR JUDICIAL NOTICE IN SUPPORT
20                                                            THEREOF

21                                                            Date:       July 30, 2019
                                                              Time:       2:30 p.m.
22                                                            Place:      Courtroom 1675
                                                                          255 E. Temple Street
23                                                                        Los Angeles, CA 90012

24

25           PLEASE TAKE NOTICE that on July 30, 2019, at 2:30 p.m., Brad D. Krasnoff, the

26 Chapter 7 trustee (the "Trustee") for the estate of Serapio Venegas (the "Debtor") will and hereby

27 does move the Court (the "Motion"): (1) pursuant to Federal Rule of Bankruptcy Procedure

28 1007(k) for an order authorizing the Trustee to prepare the list of creditors, schedules and statement

     1553020.2 1913181A                                      1
 Case 2:19-bk-13181-RK          Doc 26 Filed 07/08/19 Entered 07/08/19 17:02:21               Desc
                                Main Document     Page 2 of 11


  1 of financial affairs in the Debtor's bankruptcy case using his best efforts after consulting with the

 2 petitioning creditor; and (2) pursuant to Federal Rules of Bankruptcy Procedure 4004(b) and 9013,

 3 extending the time for the Trustee or any creditor orparty-in-interest to file a complaint objecting

 4 to the Debtor's discharge under 11 U.S.C. § 727(the "727 Deadline") for six months from August

 5 19, 2019 to and including February 19, 2020, or such further date as the Court may fix after due

 6 notice.

 ~l            The Motion is made on the grounds that this case was commenced as an involuntary and the

 8 Debtor failed to comply with this Court's Order for Relief and Order to File Schedules, Statements

 9 and Lists) entered on or about Apri130, 2019 (docket no. 11). The Trustee seeks an order

10 authorizing the Trustee, after consulting with the petitioning creditor, to prepare and file schedules,

1 1 statements and lists) to the best of his information and belief on behalf ofthe Debtor.

12 ~i Additionally, cause exists to extend the 727 Deadline because the Trustee requires additional time

13 to complete his investigation of the Debtor's assets, liabilities and financial affairs to determine

14 whether grounds exist to deny the Debtor's discharge. Accordingly, an extension ofthe 727

15 Deadline for six months is requested.

16             This Motion is based on this Notice of Motion and Motion, the accompanying

17 Memorandum of Points and Authorities, Declaration of Brad D. Krasnoff, and Request for Judicial

18 Notice, the papers and pleading on file in the Debtor's bankruptcy case, and such other grounds

19 that may be presented to the Court.

20            PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule("LBR")

21 9013-1(~, each interested party opposing,joining, or responding to the Motion must, not later than

22 14 days before the date ofthe hearing, file with the Clerk of the Bankruptcy Court and serve upon

23 (1) counsel for the Trustee named in the upper left-hand corner on the first page of this Notice;(2)

24 the Office of the United States Trustee, 915 Wilshire Boulevard, Suite 1850, Los Angeles, CA

25 90017; and(3) all other parties in interest who are entitled to notice of this matter, either:(i) a

26 complete written statement of all reasons in opposition thereto or in support or joinder thereof,

27 declarations and copies of all documentary evidence on which the responding party intends to rely,

28 I and any responding memorandum of points and authorities; or (ii) a written statement that the

      1553020.2 1913181A                               2
Case 2:19-bk-13181-RK         Doc 26 Filed 07/08/19 Entered 07/08/19 17:02:21             Desc
                              Main Document     Page 3 of 11


 1    Motion will not be opposed. Pursuant to LBR 9013-1(h), if a party does not timely file and serve a

 2 response, the Court may deem such failure to be consent to the granting of the motion.

 3

 4 DATED: July ~,2019                          DAMNING,GILL,DIAMOND & KOLLITZ, LLP

 5

 6                                                                         ~..~ ~.
                                               By:           f~
 7                                                   SONIA SINGH
                                                     Attorneys for Brad D. Krasnoff, Chapter 7 Trustee
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1553020.2 1913181A                              3
 Case 2:19-bk-13181-RK           Doc 26 Filed 07/08/19 Entered 07/08/19 17:02:21               Desc
                                 Main Document     Page 4 of 11


  1                            MEMORANDUM OF POINTS AND AUTHORITIES

  2

  3                                                       I.

  4                                          STATEMENT OF FACTS

  5            On or about March 22, 2019, an involuntary petition under Chapter 7 of title 11 of the

  6 United States Code (the `Bankruptcy Code") was filed against Serapio Venegas (the "Debtor") by

  7 petitioning creditor Stephen Wood (the "Petitioning Creditor"). The order for relief was entered on

  8 or about Apri130, 2019 (docket no. 11), pursuant to which the Debtor was ordered to file his

 9 schedules and related papers by May 7, 2019. To date, no schedules have been filed.

10             On or about May 10, 2019, Brad D. Krasnoff accepted appointment as the Chapter 7 trustee

I 1 for the Debtor's estate and continues to serve in that capacity for the benefit of creditors. The

12 deadline for the Trustee or any creditor orparty-in-interest to file a complaint objecting to the

13 Debtor's discharge under 11 U.S.C. § 727(the "727 Deadline") is August 19, 2019. The initial

14 341(a) meeting of creditors was held on June 20, 2019 and the Debtor failed to appear. A

15 continued 341(a) is currently set for July 11, 2019.

16             A review ofthe pleadings and other documents on file reveal that, on July 18, 2015, the

17 Petitioning Creditor was grievously injured when the bicycle he was riding was struck by a vehicle ',

18 driven by the Debtor. The Petitioning Creditor subsequently filed a state court action against the

19 Debtor entitled Stephen Wood v. Serapio Venegas, Los Angeles Superior Court Case No.

20 MCO26431 (the "State Court Action") and obtained a judgment against the Debtor in the amount of

21 $13,832,242.

22             The Petitioning Creditor alleges that the Debtor has few other creditors and assets of limited

23 value other than the right under California law to assign certain rights against his insurer, Alliance

24 United Insurance Company ("Alliance United"). The Trustee is informed that those rights may be

25 valuable because Alliance United let a settlement offer from the Petitioning Creditor lapse without

~~~I acceptance, thereby giving rise to claims against Alliance United for failure to defend, failure to

271 settle and/or failure to indemnify the Debtor in the State Court Action. The Petitioning Creditor

28 advises that the Debtor has refused to assign those rights.

      1553020.2 1913181A                                 C!
Case 2:19-bk-13181-RK            Doc 26 Filed 07/08/19 Entered 07/08/19 17:02:21                Desc
                                 Main Document     Page 5 of 11


  1                                                       II.

 2                                                  ARGUMENT

 3 A.          The Court Should Authorize the Trustee to File the List of the Debtor's Creditors

 4             Schedules Statement of the Debtor's Financial Affairs and Related Documents

 5             Section 521 of the Bankruptcy Code lists the duties of a debtor. Section 521(a)(1) requires

 6 that the debtor file a list of creditors and, unless the court orders otherwise, a schedule of assets and

 7 ~ liabilities, a schedule of current income and current expenditures, and a statement ofthe debtor's

 8 financial affairs.

 9             Federal Rule of Bankruptcy Procedure 1007(a)(2) requires that in an involuntary case, the

10 debtor must file within seven days after entry of the order for relief, a list containing the name and

ll . address of each creditor unless a schedule of liabilities has been filed. Rule 1007(b)(1) requires

12 ~' that the debtor file, among other things, a schedule of assets and liabilities and a statement of

13 financial affairs. Federal Rule of Bankruptcy Procedure 1007(k) provides that if a list, schedule, or

14 statement, other than a statement of intention, is not prepared and filed as required by this rule, the

15 court may order the trustee, a petitioning creditor, committee, or other party to prepare and file any

16 of these papers within a time fixed by the court.

17             Here, the Court should authorize the Trustee to prepare and file the list of creditors,

18 schedules and statement of financial affairs on behalf ofthe Debtor. The deadline for the Debtor to

19 file such papers lapsed on May 7, 2019. Due to the Debtor's default on his obligations to prepare

20 and file a list of creditors, schedules and statements, the Trustee will endeavor to do so to the best

21 of his information and belief after consulting with the Petitioning Creditor. Information regarding

22 the Debtor's financial affairs, assets, liabilities, and creditors is necessary for the Trustee's

23 performance of his duties and the administration of the Debtor's estate. As such, an order

24 authorizing the Trustee to prepare and file documents pursuant to Rule 1007(k) is compulsory for

25 the benefit ofthe estate.

26

27

28

      1553020.2 1913181A                                  5
Case 2:19-bk-13181-RK             Doc 26 Filed 07/08/19 Entered 07/08/19 17:02:21                 Desc
                                  Main Document     Page 6 of 11


  1 ~ B•        Cause Exists for an Order Extending the Time to Obiect to the Debtor's Discharge

 Ea             Section 521(a)(3) of the Bankruptcy Code requires that the debtor cooperate with the trustee

 3 as necessary to enable the trustee to perform the trustee's duties. Section 341(a) requires that the

 4 ~ debtor appear to be examined by the trustee and creditors.

 5              Pursuant to Rule 4004(b) ofthe Federal Rules of Bankruptcy Procedure,"[o]n motion of

 6 any party in interest, after notice and hearing, the court may for cause extend the time to object to

 7 ~ discharge" under 11 U.S.C. § 727.

 8              Cause exists to extend the time to file such objections in that the Debtor has failed to file his

 9 list of creditors, schedules and statement of financial affairs, and also failed to appear at his initial

1Q Section 341(a) meeting of creditors. Therefore, the Trustee needs additional time to not only
   '
1 1 examine the Debtor, but also to investigate the Debtor's assets, liabilities and financial affairs to

12 determine whether there are or will be sufficient grounds upon which to commence an action

13 pursuant to 11 U.S.C. § 727. Accordingly, the 727 Deadline should be extended for no less than

14 six months, to February 19, 2020.

15

16                                                        III.
17                                                 CONCLUSION

18              Based upon the foregoing, the Trustee respectfully requests that the Court:(1) authorize the

19 Trustee to prepare and file schedules, statements and lists) to the best of his information and belief ',

20 on behalf of the Debtor after consulting with the Petitioning Creditor;(2)extend the 727 Deadline

21 to and including February 19, 2020, or such further date as the Court may fix after due notice; and

22 (3) grant such further relief as is just and proper under the circumstances.

23

24 DATED: July              ,2019                   DINNING,GILL,DIAMOND & KOLLI'TZ, LLP
25
                                                                 ,/,~         ~;r
26

27 i                                                      SONIA SINGH
                                                          Attorneys for Brad D. Krasnoff, Chapter 7 Trustee
28

       1553020.2 1913181A                                  6
Case 2:19-bk-13181-RK                Doc 26 Filed 07/08/19 Entered 07/08/19 17:02:21              Desc
                                     Main Document     Page 7 of 11


  1                                    DECLARATION OF BRAD D. KRASNOFF
 2             I, Brad D. Krasnoff, declare as follows:

  3             1.         I am the Chapter 7 trustee for the estate of Serapio Venegas (the "Debtor"). This

 4 declaration is made in support of my Motion for Order:(1) Authorizing Trustee to Prepare List of

 5 Creditors, Schedules and Statement of Financial Affairs; and (2) Extending Time to File Complaint

 6 Objecting to Debtor's Discharge (the "Motion").

 7             2.          To date, no schedules have been filed in the Debtor's bankruptcy case.

 8             3.          The initia1341(a) meeting of creditors was held on June 20, 2019 and the Debtor

 9 failed to appear.

10             4.          A continued 341(a) is currently set for July 11, 2019.

11             5.          Based on a review ofthe pleadings and other documents on file in the Debtor's

12 bankruptcy case, it appears that, on July 18, 2015, petitioning creditor Stephen Wood (the

13 "Petitioning Creditor") was grievously injured when the bicycle he was riding was struck by a

14 vehicle driven by the Debtor. The Petitioning Creditor subsequently filed a state court action

15 against the Debtor entitled Stephen Wood v. Serapio Venegas, Los Angeles Superior Court Case

16 No. MCO26431 (the "State Court Action") and obtained a judgment against the Debtor in the

17 amount of $13,832,242.

Z8             6.          I am informed that the Petitioning Creditor alleges that the Debtor has few other

19 creditors and assets of limited value other than the right under California law to assign certain

20 rights against his insurer, Alliance United Insurance Company ("Alliance United").

21             7.          I am further informed that those rights may be valuable because Alliance United let

22 a settlement offer from the Petitioning Creditor lapse without acceptance, thereby giving rise to

23 claims against Alliance United for failure to defend, failure to settle and/or failure to indemnify the

24 Debtor in the State Court Action. Additionally, the Petitioning Creditor advises that the Debtor has

25 refused to assign those rights.

26 ///

27 ///

: I ///

      1553020.2 1913181A
Case 2:19-bk-13181-RK               Doc 26 Filed 07/08/19 Entered 07/08/19 17:02:21                 Desc
                                    Main Document     Page 8 of 11


 1            8.          Due to the Debtor's default on his obligations to prepare and file a list of creditors,

 2 schedules and statements, I will endeavor to do so to the best of my information and belief after

 3 consulting with the Petitioning Creditor.

 4

 5            I declare under penalty of perjury under the laws ofthe United States of America that the

 6 foregoing is true and correct.

 7            Executed at Los Angeles, California on July               ,2019.
                                                                         ,,.~                 :.~
 8
                                                                                    ;a       ;'
                                                            ;-.,
 9

10
                                                      s~'               3
                                                                              Brad D. Krasnoff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1553020.2 1913181A
 Case 2:19-bk-13181-RK                 Doc 26 Filed 07/08/19 Entered 07/08/19 17:02:21                Desc
                                       Main Document     Page 9 of 11


  1                                          REQUEST FOR JUDICIAL NOTICE

  2              Brad D. Krasnoff, the Chapter 7 trustee (the "Trustee") for the estate of Serapio Venegas

  3 (the "Debtor"), hereby respectfully requests that the Court take judicial notice of the following facts

  4 pursuant to Fed. R. Evid. 201:

  5              1.          On or about March 22, 2019, an involuntary petition under Chapter 7 of title 11 of

 6 the United States Code (the "Bankruptcy Code") was filed against Serapio Venegas (the "Debtor")

  7 by petitioning creditor Stephen Wood (the "Petitioning Creditor").

  8              2.          The order for relief was entered on or about April 30, 2019 (docket no. 11), pursuant

 9 ' to which the Debtor was ordered to file his schedules by May 7, 2019.

10               3.          On or about May 10, 2019 (docket no. 14), Brad D. Krasnoff accepted appointment

1 1 as the Chapter 7 trustee for the Debtor's estate and continues to serve in that capacity for the

12 benefit of creditors.

13               4.          The deadline for the Trustee or any creditor or party-in-interest to file a complaint

14 objecting to the Debtor's discharge under 11 U.S.C. § 727(the "727 Deadline") is August 19, 2019

15 (docket no. IS).

16

17 DATED: July ~' ,2019                                  DAMNING,GILL, DIAMOND & KOLLITZ, LLP

18                                                                  ~~             ~,
19

20                                                             SONIA SINGH
                                                               Attorneys for Brad D. Krasnoff, Chapter 7 Trustee ~I
21

22

23

24 ~'

25

26

27

28

        1553020.2 1913181A
       Case 2:19-bk-13181-RK                   Doc 26 Filed 07/08/19 Entered 07/08/19 17:02:21                                      Desc
                                               Main Document    Page 10 of 11
                                      PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1900
Avenue of the Stars, 11th Floor, Los Angeles, CA 90067-4402.

A true and correct copy of the foregoing document entitled (specify): TRUSTEE'S~NOTICE OF MOTION AND
MOTION FOR ORDER:(1) AUTHORIZING TRUSTEE TO PREPARE LIST OF CREDITORS, SCHEDULES AND
STATEMENT OF FINANCIAL AFFAIRS; AND (2) EXTENDING TIME TO FILE COMPLAINT OBJECTING TO
DEBTOR'S DISCHARGE; MEMORANDUM OF POINTS AND AUTHORITIES, DECLARATION OF BRAD D.
KRASNOFF AND REQUEST FOR JUDICIAL NOTICE IN SUPPORT THEREOF will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) July 8, 2019 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
stated below:



                                                                                    CX7 Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On (date) July 8L2019 , I served the following persons and/ar entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge
here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after tha document is
filed.

Debtor
Serapio Venegas
1612 E Lancaster Blvd
Lancaster, CA 93535

                                                                                    D Service information continued on attached page.

3.SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 8, 2019 ,
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented
in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes
a declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

BY PERSONAL DELIVERY BY ALSSI ON JULY 9, 2019
The Honorable Robert Kwan
U.S. Bankruptcy Court
255 E. Temple Street, Bin outside of Suite 1682
Los Angeles, CA 90012

                                                                                    ❑ Service information continued on attached page.

 declare under penalty of perjury under the laws of the United States that the fioregoing is true and correct.

                                                                                                                   ,.e
                                                                                                      .: ~                      _...
  J uly 8, 2019                            Beverly Lew                                                 •~=~-~~ '
                                                                                                               `y, ~ ~ ~ '"~~W~
  Date                                     Printed Name                                          Signatue         ` ...~




        This form is mandatory. It has been approved for use by the Unified Slates Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
       Case 2:19-bk-13181-RK                    Doc 26 Filed 07/08/19 Entered 07/08/19 17:02:21                                     Desc
                                                Main Document    Page 11 of 11
                                              ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING("NEF"
Bernard D Bollinger, Jr on behalf of Petitioning Creditor Stephen Wood
bbollinger@buchalter.com, IFS_filing@buchalter.com;smartin@buchalter.com

Eric P Israel on behalf of Attorney Courtesy NEF
eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Trustee Brad D Krasnoff(TR)
eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Brad D Krasnoff(TR)
BDKTrustee@dgdk.com, bkrasnoff@ecf.axosfs.com;DanningGill@gmail.com

Robert J Pfister on behalf of Interested Party Alliance United Insurance Gompany
rpfister@ktbslaw.com

Sonia Singh on behalf of Attorney Courtesy NEF
ss@dgdk.cam, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Sonia Singh on behalf of Trustee Brad D Krasnoff(TR)
ss@dgdk.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

United Stags Trustee (LA)
ustpregion 16.1a.ecf@usdoj.gov

2. SERVED BY U.S. MAIL
Alliance United Insurance Company ~c/o Klee, Tuchin, Bogdanoff &Stern LLP~1999 Avenue of the Stars, 39th Floor~Los
Angeles, CA 90067-6049
Employment Development Dept. Bankruptcy Group MIC 92E~P.0. Box 826880~Sacramento, CA 94280-0001
Franchise Tax Board Bankruptcy Section MS: A-340~P.0. Box 2952~Sacramento, CA 95812-2952
OFFICE OF FINANCE CITY OF LOS ANGELES~200 N SPRING ST RM 101 CITY HALL~LOS ANGELES CA 90012-3224
Los Angeles Division~255 East Temple Street,~Los Angeles, CA 9Q012-3332
Stephen Wood ~c/o Shernoff Bidart Echeverria ~LP~600 S Indian Hill BIvd~Claremont, CA 91711-5444




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District ofi California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
